       Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REUBEN AVENT,

                      Plaintiff,                19-cv-10907 (JGK)

           - against -                          ORDER

PROGRESSIVE CASUALTY INSURANCE
COMPANY; STEVEN JONES; DANIELLE
BARROR; UNKNOWN COMPANY
REPRESENTATIVES,

                      Defendants.

JOHN G. KOELTL, District Judge:

     The Court has received the attached letter from Mr. Avent

dated January 27 , 2012 .   The Court interprets the letter as an

effort to file an interlocutory appeal from this Court ' s

Memorandum Opinion and Order dated January 19 , 2012 that

dismissed the plaintiff ' s complaint without prejudice to the

ability of the plaintiff to file an amended complaint within

thirty days.    To the extent that the plaintiff is attempting to

file an interlocutory appeal pursuant to 28 U. S . C . § 1292(b) ,

the Court declines to issue an order finding that there is a

controlling question of law as to which there is a substantial

ground for difference of opinion .      Moreover , an immediate appeal

would not materially advance the ultimate termination of the

litigation .    The plaintiff can file an amended complaint , in

which case the litigation would proceed , or refuse to do so , in

which case the dismissal would be with prejudice and become
         Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 2 of 9



final and the defendant could proceed to appeal from the final

judgment . An intermediate appeal would delay rather than advance

the ultimate termination of the litigation .

     The Clerk is directed to mail a copy of this order to the

prose plaintiff .

SO ORDERED.

Dated:       New York, New York
             February 5, 2021                   /s/ John G. Koeltl
                                                 John G. Koeltl
                                           United States District Judge




                                       2
       Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 3 of 9




To:Hon. John G. Koeltl
   District Court Judge
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

From: Reuben Avent Pro Se
   2363 Adam Clayton Powell Jr. Blvd
   Apt. 5j
   New York, N.Y. 10030

Dated: January 27th , 2021

    RE: Avent v. Progressive et al., 19 cv. 10907    (JGK) Opinion and Order

Dear Honorable,

         I am the plaintiff appearing pro se in the above action and also the president and
founder of 501 (c)3 tax exempt not for profit African World Wide Unity Incorporated (AWWU) and
recused myself from operation of systematic racism/white supremacy extremism asto the claims
made in this complaint and others involving myself accusing defendants private and public of
racial disenfranchisement and using their offices as means to financially and socially terrorize
african Americans.

       As I respectfully intend to appeal your January 19th, 2021 decision as attached to this
letter, I wanted to give your office heads up that we intend, (myself and the AWWU) to
investigate every case Avent had in federal court as cited by the defendants in this case as well
as share every factual allegations and responses with the US Justice Department and
Homeland Security and any future litigational papers of this court and the parties involved.

       We understand that your Opinion and Order may unknowingly or so act as a bar of Avent
pursuing factual allegations that may implicate extremism and NATIONAL SECURITY
INTEREST. All such claims of the nature Avent asserts in time of such public allegations of
terrorism of members of our society, I do not believe misinterpreting facts of disenfranchisement
and the claims of being denied state liability insurance and discrimination of insurers duty to
defend plaintiff to negligently mistated as Avent asserting the fraud defendants committed was
the complained about constitutional violation when plaintiff is truthfully saying defendants used
fraud to convince the state to take adverse action against plaintiff and thus denying him of a
state invested privilege of registering and driving a car among other illegal actions of defendant.

      This may be the normal unequal application of the American justice system but at a time
like this, in this country involving those whom demand white privilege as well implicated in the
complaint and similar to the threat imposed against our capitol and democracy the last thing a
         Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 4 of 9




court should be doing is preventing discovery and justice from accusations against extremism
and racism, especially from a pro se party and in a unfair manner. AWWU and the public retain
a right to have allegations of these kinds be heard as the courts is where the investigators will
be paying stronger attention too for extremists and organizations using white privilege as a tool
to threaten and terrorize others. We shall assist the Justice Department and Homeland Security
in pursuing not only these allegations said in complaint but also the threats made through third
parties online against the plaintiff for his action in federal court-against them. As every action
with allegations somehow related to white racism should be perused by authorities and no legal
jargon should act as a cover from unearthing such claims, atleast unfairly . So I do appeal but
will not forgo any prior factual or legal claims made against defendants in interest that they can
serve investigation of authorities in identifying and locating threats to National Security.

I Reuben Avent declare under the penalty of perjury that the foregoing is true and correct to my
knowledge




CcAWWU
  Homeland Security
  US Justice Department
  NY Attorney General
         Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 5 of 9




Department of Homeland Security
208 E 51 St.
New York, New York 10022

United States Justice Department
950 Pennsylvania Avenue NW
Washington, D.C. 20530

From:% Secretary of AWWU
     African World Wide Unity Incorporated
     2363 Adam Clayton Powell Jr. Blvd
     Apt. 5j
     NewYork, N.Y. 10030

Dated: January 27th, 2021

Re: In reference to Avent v. Progressive, et al., 19 cv 10907 (JGK) and all cited and similar
cases cited therein and handled by federal judges

Dear Sir(s},

     We are a tax exempt organization tasked with the duty with providing stability and justice to
Black and Brown communities all across the United States. We have taken the time to go
through statistics, records and actions filed by African Americans currently and in the past. We
have found such to be a grave concern of citizens to prisoners whom allegations implicate a
bigger picture of the government's oversight in enforcing the law and protecting all citizens as
well as the indifference of the judicial system to aid the justice department of potential crimes
and threats to society.

    We have found allegations of possible organized groups to have been alleged of crimes
ranging from poisoning prison food to the organized financial discrimination and business scams
against several African Americans communities and citizens. We see this stockpile as a
treasure chest to identify and inform organizations and individuals that may have the propensity
to be extremists and threats to national security, unlike the customs and practices of several
courts and judges to disregard, dismiss, ignore or discourage such claims. Though we believe it
to be a system as we found in our investigation, that in civil rights lawsuits every African
American plaintiffs' are treated as defendants even as plaintiffs and most allegations are
altered, ignored or precluded from being publicly asserted. We believe that this practice should
be excluded for allowing the unrestricted allegations to be documented.

       The process can benefit law enforcement agencies and watchdog groups and can make
our country safer. I don't believe a single judge has that same interest and deprives our nation
of detectable enforcement in other branches of government. We unfortunately understand the
dislike many African Americans face in this country and as seen from our investigation so far, it
         Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 6 of 9




seems as although the civil rights act was in direct relation to African Americans plight of racism
in this country we see a large usage and success rate of other minorities many times over the
people the act was themed to protect, which has also allowed National Security to be implicated
over decades.

        We understand our duty to justicQ in thig country to not only to protect African American:,
eut ef all-Americans-and thus, we will be-guiding ·our government on ways to make society
better and safer for all. We will never let racism triumph over African Americans and we will not
let it or it's operation be the thing that causes harm to others, irrespective of color.

We fully stress for your offices to pay attention to the allegations of citizens made through the
courts and watch for unusual defection.

Yours Truly
Is:
African World Wide Unity Incorporated

Cc Hon. John G. Koelti
         Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 7 of 9




                      UNITED STATES DISTRICT COURT
                           Northern District of New York

                                Reuben Avent,
                                                                  Plaintiff,

                                 --against-   '

Progressive et al.,

                                                                  Defendants.



                               Case No. 1: 19 cv 10907 (JGK)

                                       Notice Of Appeal

    Notice is hereby given that I Reuben Avent the above plaintiff appearing pro se hereby

appeals to the United States Court of Appeals, Second Circuit from an 1/19/2021 Order entered

in this action by Hon. John G. Koelti district court judge. Plaintiff will be moving under 28 U.S.

Code 1292(a)(b);


28 U.S. Code§ 1292 - Interlocutory decisions (a)(b)



b) When a district judge, in making in a civil action an order not otherwise appealable under this

section, shall be of the opinion that such order involves a controlling question of law as to which

there is substantial ground for difference of opinion and that an immediate appeal from the order

may materially advance the ultimate termination of the litigation, he shall so state in writing in

such order. The Court of Appeals whrch would have jurisdiction of an appeal of such action may

thereupon, in its discretion, permit an appeal to be taken from such order, if application is made

to it within ten days after the e!ltry of the order: Provided, however, That app\ication for an

appeal hereunder shall not stay procee_dings in the district court unless the district judge or the

Court of Appeals or a judge thereof shall so order.
          Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 8 of 9




I Reuben Avent declares under the penalty of perjury that the foregoing is true and correct.




2363 Adam Clayton Powell Jr Blvd
Apt. 5j
New York, N.Y. 10030

t>o!&J: -t/a7       I :2rJ21
Cc United States Court of Appeals
   Second Circuit
         Case 1:19-cv-10907-JGK Document 34 Filed 02/05/21 Page 9 of 9




NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


REUBEN AVENT,

                          Plaintiff,
                                          Proof of
                                          Service




            V.                            19-cv-10907
                                            (JGK)



PROGRESSIVE CASUALTY INSURANCE
et al.,

                          Defendants.




  I Reuben Avent the above plaintiff appearing pro se in this matter affirms under the penalty of
perjury that the foregoing is true and correct



                 CERTIFICATION. OF. SERVICE.


  I Reuben Avent declares under the penalty of perjury that I have served a true copy of

the above and certificate of service AND PLAINTIFF'S NOTICE OF APPEAL on

defendants attorneys Smith and Sovik, Esq 250 $.Clinton St., Ste 600, Syracuse New

York 13202 by placing such in the mail box on JANUARY 27th 2021 to be mailed by the




236
Apt.Sj
New York, N.Y. 10030
